Citation Nr: 0701632	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  01-09 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to service-connected residuals of a right ankle 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1974 to 
November 1977 and from June 1978 to June 1984.

This claim comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim of entitlement 
to service connection for low back condition secondary to the 
service-connected disability of residuals, right ankle 
fracture.

When this matter was last before the Board in August 2005, it 
was remanded to the RO in order to obtain private physician's 
records, to obtain medical records from all of the 
appellant's medical treatment providers since December 2003, 
and to obtain a recent VA examination.  The Appeals 
Management Center (AMC) has since completed the requested 
actions and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The appellant was treated in service for an acute and 
transitory injury of the spinus rectus muscle, a strain or 
bruise.

2.  Competent, probative medical evidence does not reveal a 
current diagnosis of a chronic disability of the back.

3.  Competent, probative medical evidence does not reveal an 
etiological connection between the appellant's service-
connected residuals of a right ankle fracture and his 
complaints of back pain.




CONCLUSION OF LAW

A current low back disability was not incurred in or 
aggravated by active military service and is not proximately 
due to, the result of, or aggravated by the appellant's 
service-connected residuals of a right ankle fracture.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a December 2002 
letter from the RO to the appellant, as well as by a 
September 2005 letter from the AMC to the appellant.  These 
letters informed him of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Both letters were issued after the initial adjudication 
of this claim in October 2000, which adjudication predated 
the VCAA.  However there is no prejudicial timing defect 
under Pelegrini because the appellant has since been provided 
opportunities to respond to this VCAA notification prior to 
the readjudication of his claim in the subsequent November 
2004 and October 2006 supplemental statements of the case 
(SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
the October 2006 SSOC.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision, particularly where, as here, the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
private medical treatment records and post-service VA medical 
center medical records.  The reports from two VA examinations 
are also included.  The appellant requested the opportunity 
for a personal hearing at the RO before a member of the 
Board, which was held on May 16, 2005.  As part of the 
hearing, the appellant testified that he had given VA all of 
the evidence in his possession that pertained to his claim.  
The transcript is included in the record and has been 
reviewed by the Board.  The Board has also carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, service connection is not authorized for 
pain alone, in the absence of a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, sub. nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The appellant's service medical records have been thoroughly 
reviewed.  Upon his entrance into service, the veteran's back 
was clinically evaluated as normal.  Service records indicate 
treatment for a strain or bruise of his spinus rectus muscle 
following being knocked down several times, but no further 
in-service back complaints.  Separation examinations reflect 
that the appellant did not complain of back pain upon 
discharge in either 1977 or 1984.

Although the appellant's post-service medical records reflect 
that he has been undergoing pain management, including four 
years of involvement in the Methadone program, and been 
complaining of back pain since approximately 1994, an MRI of 
the appellant's lumbar spine taken in November 1999 was 
normal.  A June 2000 x-ray showed only a minor abnormality, 
related to aging.  The results of a June 2000 VA examination 
were inconclusive, in that the examiner (who did not review 
the appellant's medical records) did not have enough medical 
information to say whether or not the appellant's lower back 
pain was secondary to his right ankle condition.  At the May 
2006 VA examination, the examiner noted that she extensively 
reviewed the appellant's claim file and his subjective 
complaints and that she performed objective testing.  Upon 
range of motion (ROM) testing, the appellant retained forward 
flexion from 0-90 degrees, and extension to 0 degrees, with 
the veteran unsteady.  His left and right lateral flexion was 
from 0 to 20 degrees and was limited by difficulty.  His 
right and left lateral rotation was from 0 to 45 degrees.  
She found no palpable spasms or tenderness, but did find 
thoracic and lumbar flattening.  She ultimately diagnosed him 
with lumbago, although she also noted that she found no 
objective evidence of a lumbar condition, and that his 
subjective complaints were consistent with natural aging.  An 
x-ray and MRI of the appellant's lumbar spine, taken in May 
2006, were both normal.

A private physician has submitted two letters on the 
appellant's behalf, dated November 2001 and May 2004.  The 
wording of these letters is identical, and states that the 
appellant's chronic limp places a strain on the musculature 
of his upper thigh, buttocks, and lower back, which has 
"resulted in a chronic lumbar sprain/strain situation that 
is at least in part responsible for the patient's complaints 
of low back pain."  However, the only medical records 
submitted by this physician indicate that he provided pain 
management for the appellant, apparently on the basis of the 
appellant's subjective complaints and reported history, and 
do not include any objective medical findings or diagnoses 
that would support his statements.  Furthermore, in light of 
the other evidence of record, the physician's statement that 
the appellant's limp, due to his ankle condition, has 
resulted in a chronic lumbar sprain/strain situation is not a 
definitive enough statement to demonstrate a nexus 
relationship between the appellant's service-connected 
residuals of his right ankle fracture and a currently 
existing disability.  In response to the AMC's request for 
authorization and consent to release information to VA, the 
appellant did not provide a release for this private 
physician's records, stating that he had not received 
treatment from him since March 2005.  The Board has therefore 
given these unsupported statements very little weight in its 
analysis.

The Board has considered the appellant's written testimony 
submitted in support of his arguments that he has low back 
pain that should be service connected, secondary to service-
connected residuals of his right ankle fracture.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and the appellant's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

As discussed, the current medical evidence fails to reveal 
the diagnosis of a current chronic disability involving the 
back, a requisite of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Sanchez-Benitez v. West, 
13 Vet. App. 282, 285, dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  As the evidence fails either to show a 
current diagnosed disability of the back that is linked to 
any in-service incident or to the appellant's service-
connected disability, the Board concludes that the weight of 
the evidence is against the appellant's service connection 
claim for a lower back condition.  As the preponderance of 
the evidence is against this claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).

ORDER

Entitlement to service connection for a low back disability 
as secondary to service-connected residuals of a right ankle 
fracture is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


